Citation Nr: 1510685	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  09-43 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Donohue, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967.  He had prior service in the Navy Reserves, including a period of active duty training (ACDUTRA) prior to July 1965 including in April 1965. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal of a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified at a hearing conducted by the undersigned in February 2011.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In December 2011, the Board remanded the Veteran's claim for additional development.  The case is once again before the Board.


FINDING OF FACT

The Veteran has current bilateral hearing loss disability and was diagnosed with this same chronic disease in service. 


CONCLUSION OF LAW

Bilateral hearing loss disability was incurred in service.  38 U.S.C.A. §§ 101, 1101, 1110, 1111, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

To the extent that the action taken herein is favorable to the Veteran, a discussion of VCAA is not required at this time.

  
The Veteran has been diagnosed with bilateral hearing loss disability as defined by VA regulations.  See 38 C.F.R. § 3.385; see also February 2011 opinion from M.W., Au.D.  The Veteran's service treatment records document that he was diagnosed with bilateral sensorineural hearing loss while on ACDUTRA.  See April 1965 physical qualification for submarine duty examination.  The Board notes that hearing loss disability was not noted on what appears to be the entrance examination in 1964, and the Veteran is therefore presumed to have been in sound condition at the time of entry into service.  38 U.S.C.A. § 1111.  The Veteran served on ACDUTRA prior to the commencement of regular active duty service in July 1965, including in April 1965.  Compensation is warranted for disability due to disease or injury incurred in active military, naval, or air service.  38 U.S.C.A. § 1110.  Active military, naval, or air service includes active duty, any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  See 38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  The notation on the April 1965 report is therefore an in-service diagnosis of a bilateral hearing loss disability.

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected, unless clearly attributable to intercurrent causes.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In Walker, the Federal Circuit noted without extensive discussion that because the Veteran sought entitlement to service connection for bilateral hearing loss disability, a disease not listed as a chronic disease in the statute or regulation, the chronicity and continuity provisions of 38 C.F.R. § 3.303(b) were inapplicable.  Id. at 1340.  The Federal Circuit reaffirmed this view in an unpublished decision.  See Jackson v. Principi, No. 2012-7179, 2013 WL 2461843, at *3-4 (Fed. Cir. June 10, 2013).  VA policy, however, is to consider sensorineural hearing loss as an organic disease of the nervous system, which is one of the chronic diseases listed in the statute and regulation.  See Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995 (sensorineural hearing loss is an organic disease of the nervous system).  See also VA Adjudication Manual Rewrite, M21-1MR III.iv.4.B.12.a (June 5, 2012) ("Sensorineural hearing loss is considered an organic disease of the nervous system and is subject to presumptive service connection under 38 C.F.R.  3.309(a)").  The Board will therefore consider the Veteran's bilateral hearing loss disability to be a chronic disease until the conflict between the Federal Circuit's language and VA policy is specifically addressed by the Federal Circuit.

Thus, in this case, there is a chronic disease shown as such in service and a subsequent manifestation of the same chronic disease, which is not clearly attributable to an intercurrent cause.  Entitlement to service connection is therefore warranted even in the absence of a nexus opinion.  See Groves v. Peake, 524 F.3d 1306, 1309-1310 (2008) (medical nexus evidence demonstrating an etiological link is not necessary to prove service connection when evidence shows that a veteran had a chronic disease in service and that he still has the same chronic disease).  The Board notes that, in any event, there are both positive and negative medical nexus opinions that are of approximately equal probative value, and the benefit of the doubt doctrine would therefore warrant entitlement to service connection on this basis as well.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.



____________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


